UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33137 EMERGENT BIOSOLUTIONS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 14-1902018 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2273 Research Boulevard, Suite400 Rockville, Maryland (Address of Principal Executive Offices) (Zip Code) (301)795-1800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filerþAccelerated filero Non-accelerated fileroSmaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesþNo As of October 29, 2010, the registrant had 34,720,191 shares of common stock outstanding. Emergent BioSolutions Inc. Index to Form10-Q Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PartII.Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits Signatures ExhibitIndex SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS This quarterly report on Form10-Q and the documents incorporated by reference herein contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section21E of the Securities Exchange Act of 1934, as amended, that involve substantial risks and uncertainties. All statements, other than statements of historical fact, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will,” “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. These forward-looking statements include, among other things, statements about: · our ability to perform under our contract with the U.S. government for sales of BioThrax® (Anthrax Vaccine Adsorbed), our FDA-approved anthrax vaccine, including the timing of deliveries; · our ability to perform under our contract with the U.S. government to develop and obtain regulatory approval for large-scale manufacturing of BioThrax in Building 55, ourlarge-scale vaccine manufacturing facility in Lansing, Michigan; · our ability to perform under our contract with the U.S. government to develop our recombinant protective antigen anthrax vaccine product candidate; · our plans for future sales of BioThrax, including our ability to obtain new procurement and development contracts from the U.S. government; · our efforts to pursue label expansions and improvements for BioThrax; · our efforts to expand our manufacturing facilities and capabilities; · the rate and degree of market acceptance and clinical utility of our products and product candidates; · our ongoing and planned product development programs, preclinical studies and clinical trials; · our ability to identify and acquire or in-license products and product candidates that satisfy our selection criteria; · our ability to successfully integrate the operations, products, product candidates and personnel of any businesses that we may acquire, including Trubion Pharmaceuticals, Inc., which we acquired in October 2010; · the potential benefits of our existing or planned collaborations; · the timing of, and our ability to obtain and maintain, regulatory approvals for our product candidates; · our commercialization, marketing and manufacturing capabilities and strategy; · our intellectual property portfolio; · our ability to sell two buildings classified on our balance sheet as assets held for sale; and · our estimates regarding expenses, future revenues, capital requirements and needs for additional financing. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements, and you should not place undue reliance on our forward-looking statements. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make. We have included important factors in the cautionary statements included in this quarterly report, particularly in the “Risk Factors” section, that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments we may make. You should read this quarterly report, including the documents that we have incorporated by reference herein or filed as exhibits hereto, completely and with the understanding that our actual future results may be materially different from what we expect. We disclaim any obligation to update any forward-looking statements. PARTI. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Emergent BioSolutions Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share and per share data) September 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Note receivable Deferred tax assets, net Income tax receivable, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Assets held for sale Deferred tax assets, net 86 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued compensation Indebtedness under line of credit - Long-term indebtedness, current portion Deferred revenue Total current liabilities Long-term indebtedness, net of current portion Other liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, $0.001 par value; 15,000,000 shares authorized, 0 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively - - Common stock, $0.001 par value; 100,000,000 shares authorized, 31,350,209 and 30,831,360 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 31 31 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Emergent BioSolutions Inc. stockholders' equity Noncontrolling interest in subsidiary Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Emergent BioSolutions Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except share and per share data) Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) Revenues: Product sales $ Contracts and grants Total revenues Operating expenses: Cost of product sales Research and development Selling, general and administrative Income (loss) from operations ) Other income (expense): Interest income 38 Interest expense - (4 ) - ) Other income (expense), net ) 6 ) ) Total other income (expense) ) ) Income (loss) before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) Net income (loss) ) Net loss attributable to noncontrolling interest Net income attributable to Emergent BioSolutions Inc. $ Earnings per share - basic $ Earnings per share - diluted $ Weighted-average number of shares - basic Weighted-average number of shares - diluted The accompanying notes are an integral part of these consolidated financial statements. Emergent BioSolutions Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Nine Months Ended September 30, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile to net cash provided by (used in) operating activities: Stock-based compensation expense Depreciation and amortization Deferred income taxes Non-cash development expenses from joint venture (Gain) loss on disposal of property, plant and equipment ) 32 Provision for impairment of long-lived assets Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Income taxes ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued compensation ) Accrued expenses and other liabilities ) 51 Deferred revenue (2 ) 23 Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings on line of credit Principal payments on long-term indebtedness and line of credit ) ) Issuance of common stock subject to exercise of stock options Excess tax benefits from stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. EMERGENT BIOSOLUTIONS INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Summary of significant accounting policies Basis of presentation and consolidation The accompanying unaudited consolidated financial statements include the accounts of Emergent BioSolutions Inc. (the “Company” or “Emergent”) and its wholly-owned and majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The unaudited consolidated financial statements included herein have been prepared in accordance with U.S.generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form10-Q and Article10 of RegulationS-X of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form10-K for the year ended December31, 2009, as filed with the SEC. In the opinion of the Company’s management, any adjustments contained in the accompanying unaudited consolidated financial statements are of a normal recurring nature, and are necessary to present fairly the financial position of the Company as of September 30, 2010, results of operations for the three and nine month periods ended September 30, 2010 and 2009, and cash flows for the nine month periods ended September 30, 2010 and 2009. Interim results are not necessarily indicative of results that may be expected for any other interim period or for an entire year. Earnings per share Basic net income attributable to Emergent BioSolutions Inc. per share of common stock excludes dilution for potential common stock issuances and is computed by dividing net income attributable to Emergent BioSolutions Inc. by the weighted average number of shares outstanding for the period. Diluted net income per share attributable to Emergent BioSolutions Inc. reflects the potential dilution that would occur if securities or other contracts to issue common stock were exercised or converted into common stock. Three Months Ended Nine Months Ended September 30, September 30, (in thousands, except share and per share data) Numerator: Net income attributable to Emergent BioSolutions Inc. $ Denominator: Weighted-average number of shares - basic Dilutive securities - stock options Weighted-average number of shares - diluted Earnings per share - basic $ Earnings per share - diluted $ Stock options with exercise prices in excess of the average per share closing price during the period are not considered in the calculation of fully diluted earnings per share. For the three month and nine month periods ended September 30, 2010, options to purchase approximately 1.3 million and 1.8 million shares of common stock, respectively, were excluded from this calculation. For the three and nine month periods ended September 30, 2009, options to purchase approximately 1.4 million and 1.3 million shares of common stock, respectively, were excluded from this calculation. Accounting for stock-based compensation As of September 30, 2010, the Company has two stock-based employee compensation plans, the Amended and Restated Emergent BioSolutions Inc. 2006 Stock Incentive Plan (the “2006 Plan”) and the Emergent BioSolutions Employee Stock Option Plan (the “2004 Plan” and together with the 2006 Plan, the “Emergent Plans”).The Company has granted options to purchase shares of common stock under each of the Emergent Plans, and has granted restricted stock units under the 2006 Plan. The Company determines the fair value of restricted stock units using the closing market price of the Company’s common stock on the day prior to the date of grant.The Company utilizes the Black-Scholes valuation model for estimating the fair value of all stock options granted. The fair value of each option is estimated on the date of grant. Set forth below are the assumptions used in valuing the stock options granted and a discussion of the Company’s methodology for developing each of the assumptions used: Three Months Ended Nine Months Ended September 30, September 30, Expected dividend yield 0
